Powell, J.,
dissenting from the ruling in the 4th paragraph of the syllabus and the corresponding matter in the opinion.
There may have been a day when the proposition laid down in the. *636majority opinion would not only have been sound from a logical standpoint, but would have been consistent with the general scheme of jurisprudence then in force. In my opinion that day is past, and, if not wholly past, is passing; and I would do nothing to protract its stay.
A court is defined as “a place where justice is judicially administered.” The chief task of all our ingenuity is and should be to make our courts efficient to this end of administering justice. Harmony is a sine qua non of efficiency. Courts give better justice now, and administer it more judicially, than they did in earlier times, because more certain and harmonious methods of trial than were then known have been devised. In no phase of the general question 'has more improvement in this respect been obtained than has come about through the progress which has been made in defining the respective functions of judge and jury as they are called upon to co-operate in the trial of a case.
Irrespective of all older views and judicial announcements on the subject, the modern view and the present rule are conceded to be that the judge is charged with the function of deciding all questions of law in the ease, and the jury with the function of deciding all questions of fact; and beyond this, wherever a general verdict is required, as it is in a criminal case, the jury is charged with the further duty of applying the law as decided by the court to the facts as found by the jury. Further progress has been made in this State by'the working out of,the proposition that the determination of what issues are involved in a case is a question of law, for the court to decide. For instance, though the question as to whether the defendant is guiltjr of manslaughter may be a possible issue under an indictment for murder, it is error for the court to submit that issue to the jury, where there is no evidence of that character of homicide which constitutes manslaughter; and it is proper in such a case for the court to tell the jury that they should not consider that subject. This proposition has been established by repeated decisions, the majority opinion concedes it, and I need not elaborate it. i
Not only is it-the duty of the judge to decide the law, but it'is his duty to tell the jury how he has decided it, and it is his duty to see that his decision is obeyed and respected, so far as may be in his power. For instance, suppose a writing were offered in evidence *637and the court rejected it, and later, after submission of the ease to the jury, they should file in and say to the court: “We are judges of the facts; we demand to see that writing, which we deem is relevant to the facts as we see them." Would it be any infringement upon the sacred prerogative of the jury for the judge to tell them, in language howsoever emphatic, that they could not see the paper, and should not consider it in making their verdict?. On the contrary, it would be his duty to do so.
There are a number of decisions of our Supreme Court (and they are referred to with approval in the majority opinion, though as to them my colleagues find a distinction which my mind does not make) to the effect that if the jury offers a verdict for some offense not included in the indictment, the court should decline to receive it. By what right does the court decline to receive such a verdict ? It is for no other reason than that such a verdict is not responsive to any issue in the case; and it is the right and duty of the court to see that the verdict is responsive to the issue, or to one of the issues submitted. If the jury (though in a certain sense judges of the law and of the facts) differ with the judge and believe that they have the right to return a verdict for some misdemeanor, say assault and battery, upon an indictment charging a felony, say arson, it is the jury, and not the judge, that must yield. If the judge should receive such a verdict, it would operate to acquit the defendant of the arson, and it would in all respects be equivalent to a verdict of not guilty of that offense; and yet, because the jury thus offer to express themselves in a formulated finding, as if it were a true verdict, should the court receive it? No. And this is an answer in which both reason and precedent heartily concur. And from the correctness of this answer my colleagues offer no dissent.
Now, take a step further, keeping in mind as we go that the determination of what the issues in a case are depends upon a consideration of both the pleadings and the evidence. An indictment charges murder. There is evidence of a homicide, but nothing whatever to show (what it is necessary to show, in order to convict of involuntary manslaughter) that the killing- was negligent but unintentional; indeed, the defendant concedes an intent to kill, but pleads justification. The judge, charged with the duty of framing the issues on which the jury must pass, decides, and correctly decides, that there is no issue as to involuntary manslaughter in the *638caso, and, as is his duty and privilege, he so informs the jury. Nevertheless, the jury, disagreeing with him .(as they did in the supposed case of arson discussed just above), offer to return a verdict of involuntary manslaughter. Shall the judge receive it, or shall he direct the jury to return to their room and bring a verdict responsive to the issues submitted to them? It is true that the verdict of involuntary manslaughter, if received, would operate to acquit the accused of the murder and of the voluntary manslaughter, if any, and indeed of all other offenses, if any, so far as the transaction charged in the indictment is concerned; just as a verdict of assault and battery, if received, on an indictment cliargingarson, would acquit the accused of that offense; but the question is not as to what would be the effect of the verdict if the court should receive it, but as to whether the court should receive it notwithstanding its lack of responsiveness to any issue in the case, accordingly as those issues have been determined by the judge in pursuance of his unchallenged prerogative of framing the issues. My associates draw a distinction between the two cases, and say that though the judge should not receive the unresponsive verdict in the arson case, he can not legally refuse to receive the unresponsive verdict in the murder case; while to my mind there is no rational distinction to be made. And it seems to me not only logical, but eminently proper, and consistent with all the better notions as to how justice should be judicially administered, efficiently administered, that in such a case the judge should stand his ground and compel the jury to tender a verdict responsive to the issue as he in the due exercise of his prerogative has framed it, or else make a mistrial.
I fully agree to the proposition that the judge must not transgress upon the prerogative of the jury. I, with equal alacrity, agree that trial by jury is a well-established right, high and valuable in its nature. But my point is that trial by judge (meaning thereby that the judge shall perform those functions in the trial of the case which are his to perform, according to the recognized division of duties) is to my-mind a right no less firmly established, a right no less important in its nature, than trial by jury. Trial by court, that is by both judge and jury, with each legitimately performing only the particular function given by law, is the kind of a trial that most commends itself to right thinking and to the highest sense of jus*639tice, and that best accords with the spirit of our law and with the principles of modern jurisprudence.
It is no less a wrong for the jury to invade the province of the judge-than it is for the judge to invade the province of the jury. If a judge, forgetting his duty, should undertake to invade the province of the jury and to express his opinion on the facts, the jury should disregard it and should refuse to follow his opinion, unless it accords with their own. On the other hand, if the jury undertakes to invade the province of the judge, and to inject into a case an issue which the judge has decided is not in it, the judge should likewise repel the invasion of his province, and, in the discharge of his function as the head of the court, directing the progress of the trial, should compel the jury to keep its placo, and either to render a verdict on some issue submitted or else make a mistrial.
It is said that if this proposition were recognized to its logical end, a judge might direct a verdict in a criminal case, where the facts were undisputed. Perhaps this may be a logical extension of the doctrine (though I do not concede, that it is); but even if it were, still, it is to be remembered that we carry few, if any, of our legal doctrines to their full logical end in actual practice. This is true with courts just as it is with men in other activities. From the standpoint of strict logic, we might say that no sensible man would ever eat food that he knows is likely to disagree with him; and yet, in actual practice, sensible men do that very thing every day. But, be that as it may, every criminal case contains the issue of guilty or not guilty of the offense charged, and the jury must believe the evidence, howsoever strong and ■ uncontradicted, before they are compelled to render a verdict of guilty. The jury may reject evidence, but they can not supply it where it does not exist. And it must be kept in mind that the verdict which the judge refused to receive in the present case is one which could not be rendered upon a rejection of testimony; it depended upon the jury’s supplying certain facts of which there was no evidence.
Let us elaborate this last proposition slightly. The indictment charged murder — a homicide committed by shooting with a pistol. .No matter how conclusive of that offense the testimony as delivered might have been, the jury might have disbelieved it, and could have rendered a verdict of not guilty without going beyond their legiti*640mate function and without transgressing upon the function of the judge. But the verdict offered was for involuntary manslaughter. Now this is an offense which can not exist in the absence of a certain affirmative characterizing element, namely, an intention to do some unlawful act other than to kill; and, as was pointed out in Maughon's case, 7 Ga. App. 660, 665 (67 S. E. 842), this unlawful act cannot be shooting at another; for, though a person shoot at another not intending to kill, still if death ensues, it is nevertheless murder, under the express provision of § 67 of the Penal Code of 1910. So the jury in this case could not, by rejecting the testimony, or by rejecting a part of it and giving weight to the rest of it, find anything to supply this affirmative element essential to the existence of involuntary manslaughter. The jury had no power to go outside of the evidence to find this affirmative element; hence, by no possibility was it included within the range of any issue before them for decision.
In this connection it is well enough to draw attention to a difference between the modern and the earlier functions of juries. The day was when the jury had the right to act on the private knowledge of its members. Prom our studies in the history of the English law we learn that in the earliest times juries acted solely on what they knew of the case or of the parties; later they might hear witnesses, but could still legally use their personal knowledge; but now our Civil Code (1910), § 5932, provides, “A juror should not act on his private knowledge resjoecting the facts.”
In the days when jurors could legally act on their private knowledge of the facts, it would have been improper for a judge to refuse to receive from the jury a verdict of any offense which by legal possibility could be included within the charge stated in the indictment. When that was the rule, every grade and degree of murder and manslaughter, as well as a number of minor offenses, was necessarily in issue when the accused pleaded not guilty to an indictment charging murder; for even though no issue of fact as to some of these offenses should arise under the testimony, the court could not say that such an issue had not arisen by reason of some matter resting within the private knowledge of the jurors. 'This is no doubt the rationale underlying many of the old precedents wherein the right of a judge to refuse a verdict not responsive to the issues made by the evidence is denied. Certainly this is the avowed *641reason for the abrogation of the ancient practice under which judges punished jurors who brought in a verdict which, according to the testimony as submitted, was necessarily false. So long as jurors might act upon private knowledge, the judge could not frame the issues except in so far as they were dependent upon the scope of the pleading. Now that the right of jurors to act upon private knowledge has been taken away, there is no longer any legal difficulty in the way of the judge’s framing the issues, in accordance with both the pleading and the evidence. It has become not only his right, but his duty to do so. And in my judgment, he no more infringes upon the prerogative of the jury when he refuses to receive a verdict entirely beyond the fullest possible range of the evidence than when he refuses to receive a verdict beyond the fullest possible scope of the pleading.
If the jurors, acting within their appropriate sphere, find an untrue verdict upon some issue submitted to them, that is a matter which the judge can not avoid, so far as the trial itself is concerned. (It is to be seen that I am now drawing the distinction between the powers of the judge at the trial, and the powers of the judge on motion for a new trial; for the two functions are different and need not be exercised by the same person.) -Whether a verdict is true or not is an issue of fact which the judge (on the trial) has no power to decide; he therefore can not refuse to-receive a verdict because it is not true. Whether a verdict is responsive to the issue submitted to the jury is a question of law; and hence, to that extent, the judge may control the verdict as to this, just as he may control it as to matters of form, as to the method in which it shall be received (that is to say whether in open court or at recess), and as to how it shall be published (that is to say, whether by the oral announcement of the foreman, or in writing signed by the foreman, or on a poll of the entire jury).
After a verdict has been received, the power and the function of the judge are very different, both as to extent and as to limitations, from what they were on the trial. (I mention this because in the majority opinion reference has been' had to the decisions which declare that the court can not set aside a verdict in a criminal case except on motion of the accused.) If, after the trial, t-hé court is called upon to deal with or set aside a verdict, the judge alone constitutes the court. He considers- and, within certain limi*642tations, passes on questions both of law and of fact. But before this jurisdiction can be exercised, it must be invoked in the way prescribed by law. In that way only the accused can invoke it; the State can not move. This proposition is in nowise involved in the question as to what are the respective provinces of the judge and of the jury on the trial of the case. It is not out of deference to the jury or to any right of trial by jury that the State is denied the right to move to set the verdict aside; the State is just as remediless to except if the accused is discharged by some act of the judge. Plow far a judge may take steps, pass orders, and give directions, in order to bring the case to a legitimate end so far as the trial is concerned, is a very different proposition from the proposition as to when and how he must act in order to review and correct an erroneous finding, verdict, or judgment which has already been rendered. The two things stand on so different a basis that it makes only for confusion of thought to attempt to argue from the one instance to the other. Certainly, if the judge had received the verdict of involuntary manslaughter in the present case, the State could not have moved to set it aside; and if the accused had filed no motion, this erroneous result would have become the final end of the case. The point I make is, that the court did not err in guiding the jury while the trial was still in progress, so that they brought their part of the, trial to a legal conclusion. In what he did and in what he told them he was merely guiding them as a judge should guide them. He told them the truth — not truth of facts (which would have been an invasion of their province), but truth of law. He told them that the verdict they offered was not a legal verdict; and this was true as a matter of law, and not merely as a matter of fact. He told them that they should retire and attempt to make a lawful verdict. It seems to me that to make a 'lawful verdict is the very object of having a jury — the only legitimate object. I shall never hold that a judge errs because he tells the jury that it is their duty to make a lawful verdict, or that it is their duty not to make one that is not lawful.
More could be said, but enough has probably been said to effect the sole purpose I have in mind, and that is to protest against our looking to the past, instead of to the present and to the future, in determining what is lawful and right on this proposition which divides us. I realize that my colleagues have taken the side of this *643question which many judges, perhaps most judges, to-day would take. I realize that their line of reasoning is consonant with the general consensus of the opinions of intelligent men in the past as to the general propositions involved. But this is a question 'as to which much progress in thought has been made in the past and is still being made. Of course, I refer, not to the particular proposition involved in the present case, but to the broader general proposition as to how the functions of judge and jury can best be co-ordinated in the trial of a case. The trend o’f progressive thought is toward condemnation of the general verdict, and toward the substitution of special findings of fact by the jury. Some time soon, perhaps in less than a quarter of a century, I expect to see, if I am living, even criminal cases tried according to this plan, which is surest in its results, freest from chances of error, and, if error is committed, affords the greatest opportunity for easy and certain review and correction. I have merely tried to show that right of trial by jury is not impaired by confining the jury, in their deliberations and finding, to specific issues, but that this great and valuable right is increased in efficiency, as an instrumentality of declaring truth and administering justice, by imposing these limitations. And this is what courts are for — to declare truth and to administer justice.